             Case 3:19-cr-00566-FAB Document 36 Filed 05/05/20 Page 1 of 2



                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA,

                      Plaintiff,

                          v.                               CRIMINAL NO. 19-566 (FAB)

 BRYAN G. DIAZ-DE JESUS,

                     Defendant



                         MOTION TO RESTRICT DOCUMENT ACCESS


TO THE HONORABLE COURT:

       COMES NOW the United States of America, by and through the undersigned attorneys, and

very respectfully states and prays:

       1. The motion filed by the United States on this day contains pleadings that are self-explanatory,

related to the above captioned case.

       2. The United States respectfully requests that the pleading be accepted by the Court for filing

and appropriate disposition and that it remains restricted due to the sensitive information contain in it.

       WHEREFORE, the United States respectfully prays the Court to accept the instant motion in

order to justify the restricted access of the motion filed requesting delayed production.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 5th day of May, 2020.

                                              W. STEPHEN MULDROW
                                              United States Attorney

                                              s/ María L. Montañez-Concepción
                                              María L. Montañez-Concepción
                                              Assistant United States Attorney
                                              U.S.D.C. No. 228301
                                              350 Chardon Avenue
                                              Torre Chardon, Suite 1201
                                                     1
            Case 3:19-cr-00566-FAB Document 36 Filed 05/05/20 Page 2 of 2




                                             Hato Rey, Puerto Rico, 00918
                                             Tel: 787-766-5656
                                             Fax: 787-771-4050
                                             Email: Maria.L.Montanez@usdoj.gov



                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system which will send notification of such filing to all attorneys of record.

                                             s/ María L. Montañez-Concepción
                                             María L. Montañez-Concepción
                                             Assistant United States Attorney




                                                   2
